IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JEFFREY VERNON                      NOT FINAL UNTIL TIME EXPIRES TO
COLEMAN, JR.,                       FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-1000
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 24, 2015.

An appeal from the Circuit Court for Alachua County.
Ysleta W. McDonald, Judge.

Nancy A. Daniels, Public Defender, and Richard M. Summa, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.



LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.